Citation Nr: 0706716	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  99-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, R.A. and H.V.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1968.  Service in Vietnam from September 3, 1968 to December 
26, 1968 is indicated in the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which reopened and denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran, R.A. and H.V. testified before the undersigned 
member of the Board at a hearing held at the RO in March 
2001.  A transcript of that hearing has been associated with 
the veteran's claims folder.

In a July 2001 decision, the Board reopened the veteran's 
claim of entitlement to service connection for PTSD on the 
basis of new and material evidence and remanded the case for 
additional development.

In a March 2005 decision, the Board remanded the veteran's 
claim to obtain specific records that were indicated to 
contain information pertinent to the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he witnessed stressful 
events while he was in Vietnam and that PTSD resulted.  In a 
January 2, 2007, informal brief, the veteran's representative 
argues that BVA failed to comply with the Board's March 2005 
remand in violation of the holding in Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  The Board agrees.  As a matter 
of law the Board must remand this case to allow compliance 
with the terms of the March 2005 remand to avoid error. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2006).  The 
evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
In this case, the veteran does not contend that he was in 
combat.  Thus, the record must contain service records or 
other credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2006); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Pursuant to VA's statutory duty to assist the veteran by 
obtaining evidence that supports his claim, the Board 
remanded the claim.  Specifically, the remand directed VBA 
to:

. . . submit copies of the veteran's DA 20 to the 
NPRC, and request copies of morning reports for the 
veteran's Vietnam unit (the 221st Avn Co) from 
September 1968 to December 1968.  . . .  If the 
records cannot be obtained, the reason therefore 
should be properly noted in the file.

The Board notes that BVA requested the records as directed in 
March 2005.  The Board further notes that records were 
received from NPRC in May 2005, but they were duplicates of 
documents already contained in the claims folder.  In 
addition, the NPRC responded "[T]he allegation has been 
investigated and the following results were found: DA Form 20 
and other pertinent documents mailed."

However, there is nothing in the response that indicates that 
the specific morning reports requested could not be obtained 
and there is no reason why the documents were not obtained 
properly, or otherwise, noted in the file.  Such does not 
comply with the order of remand and pursuant to Stegall v. 
West, supra, the claim will once again be remanded.

The Board also observes that VA is obligated by 38 C.F.R. 
§ 3.159(e) (2006) to provide notice to the veteran of the 
identity of records VA was unable to obtain, the steps taken 
to obtain records, a description of further action to be 
taken on the claim, and notice that the veteran is ultimately 
responsible for providing the evidence.  The record does not 
contain any such explanation or notice to the veteran.  The 
Board observes that an April 12, 2005, letter merely notified 
the veteran that VA had sought the records described in the 
Board's 2005 remand; such notice is not in compliance with 
VCAA requirements.

Accordingly, the case is REMANDED for the following action:

1. VBA should resubmit copies of the 
veteran's DA 20 to the NPRC, and again 
request copies of morning reports for the 
veteran's Vietnam unit (the 221st Avn Co) 
from September 1968 to December 1968.  The 
request should specifically state that if 
the requested records cannot be obtained, 
the reason therefore should be stated in 
NPRC's response, and the veteran should be 
properly notified pursuant to 38 C.F.R. 
§ 3.159(e).  All records obtained in 
response to the request should be 
associated with the claims file.  

2.  Following the completion of the 
foregoing, if it is deemed to be necessary 
given the evidentiary and procedural 
posture of the case at that time, VBA 
should readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the claim is denied, in whole or 
in part, VBA should provide the veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



